Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about February 21, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of menacing in the third degree (two counts), and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in the victim’s testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Marlow, JJ.